Citation Nr: 1635197	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  15-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg disorder, including a circulatory disability, to include as secondary to a left knee disorder.  

2.  What rating is warranted for left knee osteoarthritis from June 8, 2012?

3.  What rating is warranted for an unspecified depressive disorder from August 28, 2015?


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied entitlement to service connection for left knee pain, and for "busted blood vessels" in the left leg.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), these issues were broadened.  The case was certified to the Board by the RO in Winston-Salem, North Carolina.  

In March 2015, an informal conference was held in lieu of a Decision Review Officer Hearing.  In January 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  

In April 2016, the Board granted entitlement to service connection for a left knee disorder.  The Board also remanded the issue of entitlement to service connection for a left leg disorder, including a circulatory disability, to include as secondary to a left knee disorder.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The increased rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In July 2016, the attorney submitted correspondence indicating that the Veteran wished to withdraw the issue of entitlement to service connection for busted blood vessels in the left leg.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for a left leg disorder, including a circulatory disability, to include as secondary to a left knee disorder are met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2013, VA denied entitlement to service connection for busted blood vessels in the left leg.  The Veteran disagreed with the decision and perfected this appeal.  In April 2016, the Board listed the issue as entitlement to service connection a left leg disorder, including a circulatory disability, to include as secondary to a left knee disorder, and remanded for further development.  In June 2016, VA furnished a supplemental statement of the case.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  In July 2016, the attorney submitted correspondence indicating that the Veteran wished to withdraw the left leg issue.  As the appellant has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction over it and it is dismissed.  


ORDER

The claim of entitlement to service connection for a left leg disorder, including a circulatory disability, to include as secondary to a left knee disorder, is dismissed.


REMAND

In April 2016, VA implemented the grant of service connection for a left knee disorder, classified as osteoarthritis, and assigned a 10 percent rating from June 8, 2012.  In June 2016, VA granted entitlement to service connection for unspecified depressive disorder and assigned a 30 percent rating from August 28, 2015.  In July 2016, the Veteran submitted notices of disagreement as to the ratings assigned.  A remand is needed so that a statement of the case can be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board further notes that a comparison between the July 2016 notice of disagreement and the June 2016 rating decision suggests that the RO should specifically clarify whether the June 2016 grant of service connection for an unspecified depressive disorder included a grant of service connection for substance abuse.  If not, the RO must issue a rating decision to that effect and afford the appellant an opportunity to appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After clarifying whether service connection is in effect for substance abuse secondary to a depressive disorder the RO must issue a statement of the case addressing what rating is warranted for left knee osteoarthritis from June 8, 2012; and what rating is warranted for unspecified depressive disorder from August 28, 2015.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


